Citation Nr: 1730265	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-20 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for Chronic Fatigue Syndrome (CFS). 


REPRESENTATION

Appellant represented by:	Laurel K. Swilley, Attorney at law 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel

INTRODUCTION

The appellant is a Veteran who served in the United States Army from August 1985 to May 1988. Subsequently, he joined the Tennessee Army National Guard where, from June 1991 to November 1991, he was ordered to active duty in support of Operation Desert Storm.  He separated from his second period of active duty in December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that jurisdiction for these issues was originally with the Louisville, Kentucky, RO. However jurisdiction has since been transferred to the Columbia, South Carolina RO.  

The Veteran testified before the undersigned Veteran's Law Judge regarding these issues at a February 2017 Board Video Conference hearing, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia in 1991.

2.  The Veteran is diagnosed with fibromyalgia and CFS. 


CONCLUSIONS OF LAW

1. Service connection for fibromyalgia is warranted. 38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016). 

2. Service connection for CFS is warranted. 38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies to the instant claim. Inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.

Legal Criteria 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317. Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. The disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021. 38 C.F.R. § 3.317(a)(1). A qualifying chronic disability specifically includes the medically unexplained chronic multi symptom illnesses chronic fatigue syndrome and fibromyalgia.  38 C.F.R. § 3.317(a)(2)(i)(B).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's DD Form 214 and service treatment records confirm that he served in the Southwest Asia Theater of operations during the Persian Gulf War.

In May 1992 medical records, S.S., M.D. (DR. S.) diagnosed the Veteran with diarrhea of unidentified etiology manifested by irregularly occurring diarrhea, abdominal pain, and occasional fevers of 100 to 101 degrees since returning from Saudi Arabia. 

In June 2010, the Veteran filed his initial claim for service connection for fibromyalgia and CFS (initially claimed as simply fatigue). 

In January 2012, the Veteran underwent his first VA examination where he was diagnosed with chronic fatigue and fibromyalgia. The examination report indicated that the diagnoses were established in 1991 and 2011 respectively. The Veteran's chronic fatigue was manifested by forgetfulness and headaches. His fibromyalgia was manifested by widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, headaches, and depression. 

In March 2012, the Veteran was afforded a Disability Benefits Questionnaire (DBQ). In this DBQ, the Veteran was diagnosed with depression claimed as fibromyalgia. At that time, his symptoms manifested as headaches, widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, a need for continuous medication (a daily dosage of 100 milligrams of Lyrica) and tender points which include his trapezius, lateral epicondyle, and greater trochanter.

In July 2013, the Veteran submitted a statement where he alleged that his CFS and fibromyalgia symptoms manifested during his deployment in the Persian Gulf and continued to this day. 

In January 2015, the Veteran received treatment at the VA medical Center (VAMC) in Charleston, South Carolina. During this treatment, J. J., M.D. (Dr. J.) noted the Veteran's diagnoses of CFS and fibromyalgia. 

In February 2015, the Veteran was afforded VA examinations which included diagnoses for both CFS and fibromyalgia. 

In February 2017, the Veteran testified before the undersigned Veteran's law Judge concerning these issues. During this hearing the Veteran testified that he was stationed at King Khalid Military City, which was also called Log Base Bravo, in Saudi Arabia during Operation Desert Storm. He also stated that he frequently traveled in and out of Kuwait for some time. 

Regarding fibromyalgia, he testified that his symptoms included his "joints hurting a lot," particularly at the base of his skull, his hips, and shoulders. He also testified that he has neuropathy type symptoms in his feet. Finally, he testified that he medicates daily, taking 400 milligrams of Lyrica and Topamax. 

Regarding CFS he testified that his symptoms include constant fatigue, that his head gets "foggy" (implying a hindrance in concentration) and that he was to take medication every day that only last three to four hours. 

Analysis 

The Veteran contends that his fibromyalgia and CFS are a result of his service in the Southwest Asia Theater of operations during the Persian Gulf War, and are therefore entitled to service connection. 

The Board finds that service connection is warranted for both fibromyalgia and CFS. The Veteran's service records, as well as his statements, clearly show that he served in the Persian Gulf. The Veteran also has multiple current diagnoses of both of these disabilities which have manifest to a rate of 10 percent or more (obviously diagnosed before December 2021). 

Under diagnostic code  5025, CFR § 4.71(a), the criteria for a 10 percent disability rating for fibromyalgia consists of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms that require continuous medication for control. Both the Veteran's statements reporting his symptoms and the symptoms listed within the various VA examinations and DBQs show that the Veteran's fibromyalgia fits within these diagnostic criteria by manifesting most of these symptoms.

Under diagnostic code 6354, CFR § 4.71(a), the criteria for a 10 percent disability rating for CFS consists of debilitating fatigue, cognitive impairments such as inability to concentrate, forgetfulness, confusion, or a combination of other signs and symptoms which wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication. Again, the Veteran's statements reporting his symptoms and the symptoms listed in the various VA examinations and DBQs show that the Veteran's CFS symptoms fits within these diagnostic criteria, showing that it has manifested to a degree of at least 10 percent disabling. 

With the Veteran's service in the Persian Gulf and his disabilities of fibromyalgia and CFS manifesting to a 10 percent or more disabling, he has met the criteria necessary to establish presumptive service connection. 

The Board acknowledges the three negative nexus opinions provided by the VA examiners. However, the Board notes that presumptive service connection eliminates the need for the nexus element typically necessary for standard service connection cases. 

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted. The evidence shows that the Veteran currently suffers from fibromyalgia and CFS. The disabilities have also been manifest to a degree of at least 10 percent under the rating criteria for these disabilities. For these reasons, the Board finds that service connection for fibromyalgia and CFS is warranted. 38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for fibromyalgia is granted.

Entitlement to service connection for CFS is granted.




____________________________________________
M. C. Graham 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


